Exhibit 99 For Release: December 5, 2008 Investor: Tim Thorp Contact: 218-723-3953 tthorp@allete.com NEWS ALLETE, Inc. expects 2009 earnings to range from $2.10 to $2.35 per share DULUTH, Minn.-ALLETE, Inc. (NYSE:ALE) today announced it expects 2009 earnings per share to be within a range of $2.10 to $2.35 from net income of between $67 to $75 million, and identified the major assumptions used in its forecast. The Company expects an order on its retail rate case now before the Minnesota Public Utilities Commission to be issued in April, with new rates anticipated to be in effect mid-2009. Minnesota Power has asked for a $40 million annual increase, and is currently collecting interim rates amounting to $35 million on an annualized basis. While the Company cannot determine what the final rates will be, for the purpose of providing 2009 earnings guidance it has included rates equivalent to the current interim rates for the entire year. However, once the case has been completed, the Company will adjust its earnings outlook to include the impact of final approved rates, which may be higher or lower than interim rates now being collected. Minnesota
